DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 08/19/2022:
Claims 1-9 are currently examined.  
Claims 10-12 are withdrawn.
The objection to claims 2, 4, 6-9 is withdrawn in light of the amendment.
All prior art grounds of rejection are maintained for at least the reasons as set forth herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz et al. (US 5,858,082, previously cited by the applicant, 10/02/2020) (“Cruz” hereinafter).

Regarding claim 1, Cruz teaches a method of manufacturing a microfiber-reinforced concrete comprising a cement matrix in which a microfiber additive of fiber elements is introduced, and wherein the fiber elements have a shape memory alloy (see Cruz at Abstract teaching the disclosure’s first embodiment uses shape memory alloy (SMA) fibers that are blended into a concrete composite material… a more evenly distributed and interlocked fiber reinforcement of the cementitious material, also see Cruz at C1 L12-12 teaching the disclosure pertains to a fiber-reinforced composite matrix, and see Cruz at C3 L55 teaching a step-by-step procedure), 
with regards to the fiber as a microfiber, Cruz teaches SMA fibers in fiber-reinforced composite matrix, wherein SMA fibers is taken to meet the microfiber defined as fine synthetic fiber,
with the method comprising at least the following steps:
training a fiber shape of the fiber elements at a temperature above a transition temperature (see Cruz at C3 L22-23 teaching the nitinol fibers… as preferred material, are “trained” by heating, also see Cruz at C2 L50-52 teaching to “train” the SMA fiber to remember a particular shape configuration, it is first heated to a high temperature sufficient to anneal the fiber, see Cruz at C3 L55, and L61, step 2… teaching heat… wire, and see Cruz at C2 L35-42 teaching SMA are alloys which, if plastically deformed at one temperature, will recover their original shape on being raised to a particular higher temperature, called the transition temperature… the original shape, which is remembered by the alloy upon being heated above the transition temperature is imprinted in the alloy by forming the alloy that shape at a temperature for above the transition temperature).  
The transition temperature is defined as the temperature above which the shape memory alloy remembers an originally trained geometrical shape in that the component composed of the shape memory alloy returns into this remembered shaped (see Applicant’s Specification at page 7, lines 11-15), also the transition temperature can, for example, have a value of 40o C to 50o C (see Applicant’s Specification at page 5, line 29).  One of ordinary skill in the art would appreciate that Cruz teaches “training” above a transition temperature as outlined above, 
with the fiber shape making an interlocking of the fiber elements possible (see Cruz at C3 L55-58 teaching a step-by-step procedure… step 1… form the “as drawn from the die” SMA wire… into loops, and see Cruz at C3 L110-15 teaching Fig. 1 shows a single SMA fiber 1… which in multiples thereof are blended into a fresh concrete… that are made to deform themselves and interlock after dispersing to produce a more evenly distributed interlocking metal fiber reinforcement, and see Cruz at C3 L48-50 teaching a variety of curved shapes will facilitate the interlocking or interlacing of the fibers 1); 
	cooling the trained fiber elements (see Cruz at C3 L64 teaching step 3… allow the alloy to cool);
plastic deformation of the fiber elements from the trained fiber shape into an intermediate shape by which an interlocking of the fiber elements is prevented (see Cruz at C4 L3-5 teaching step 5… straighten each loop… at this point each fiber is a straight or near-straight piece of wire), wherein in each fiber is a straight or near-straight piece of wire is taken to meet the claimed plastic deformation of the fiber elements from the trained fiber shape into an intermediate shape by which an interlocking of the fiber elements is prevented because one of ordinary skill in the art would recognize that a near-straight piece of wire would not be able to interlock with other fiber elements, and the shape is not the shape after being trained, such that it is an intermediate shape; 
wherein, to form the intermediate shape, the fiber elements are brought into a compacted form (see Cruz at C4 L3-5 teaching step 5… straighten each loop out… at this point each fiber is… near-straight piece of wire), wherein the near-straight piece of wire is taken to meet the claimed compacted form because compacted form comprises… a wavy or twisted form.  One of ordinary skill in the art would appreciate that when straightening a loop out from a looped wire, the resulting near-straight piece of wire can have some waviness or some twisting of the wire;
introducing the fiber elements into the cement matrix to form a fresh concrete (see Cruz at C4 L7 teaching step 6… blend the wires into a fluid cementitious matrix), thus meeting the claimed limitation.  
Furthermore, the phrase “to form a fresh concrete” is directed towards the intended use of the cement matrix.  It has been held that "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" (see MPEP § 2111.02 II); 
casting the fresh concrete (see Cruz at C4 L22-25 teaching step 9… alternatively, the cementitious mass could be cured in an accelerated fashion… a procedure that is well-known in the precast concrete industry), wherein one of ordinary skill in the art would recognize that a precast concrete is a concrete that is cast in the form of a structural element before being placed in a final position; and 
heating the fresh concrete to the transition temperature so that the fiber elements return to the fiber shape while interlocking the fiber elements (see Cruz at C4 L9-10 teaching step 7… heat the mixture containing the fibers above transition temperature, and see Cruz at C2 L35-42 teaching SMA are alloys which, if plastically deformed at one temperature, will recover their original shape on being raised to a particular higher temperature, called the transition temperature… the original shape, which is remembered by the alloy upon being heated above the transition temperature is imprinted in the alloy by forming the alloy that shape at a temperature for above the transition temperature).
With regards to the casting and heating of the fresh concrete sequential steps, it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C).


Regarding claim 2, Cruz teaches the limitations as applied to claim 1 above, and as mentioned Cruz teaches that SMA are alloys which, if plastically deformed at one temperature, will recover their original shape on being raised to a particular higher temperature, called the transition temperature… the original shape, which is remembered by the alloy upon being heated above the transition temperature is imprinted in the alloy by forming the alloy that shape at a temperature for above the transition temperature (see Cruz at C2 L35-42).  
Cruz also teaches that to “train” the SMA fiber to remember a particular shape configuration, it is first heated to a high temperature sufficient to anneal the fiber… while held at this temperature, the part is mechanically stressed by external clamping or similar means to produce a desired shape… during this operation, the metal assumes what is called the parent or beta phase… the fiber is subsequently cooled to a temperature at which the internal structure of the metal is transformed into an orderly crystal state referred to as a quenched induced martensitic state… the martensitic transformation starts at a temperature referred to as MS, and finishes at a lower temperature referred to as MF… these temperatures vary between -273o C to 100o C for nitinol binary alloys and -104o C to 300o C for Cu-Zn-Al and Cu-Ni-Al ternaries… after a fiber has been trained, the fiber can be mechanically stressed inelastically to a deformed state having substantial residual strain (see Cruz at C2 L50-67).  
In summary, one of ordinary skill in the art would appreciate that the preferred training temperature of Cruz is 500o C to 800o C for nitinol and Cu-Zn-Al, but will also appreciate that Cruz also teaches that to “train” the SMA fiber to remember a particular shape configuration, it is first heated to a high temperature sufficient to anneal the fiber to produce a desired shape, wherein the temperature of the quenched induced martensitic state vary as a function of alloy composition and is -273o C to 100o C for nitinol binary alloys and -104o C to 300o C for Cu-Zn-Al and Cu-Ni-Al ternaries. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the training temperature of the fiber elements to a desired fiber shape is appreciated as a result-effective variable as a function of alloy composition and would have been obvious to optimize to achieve the desired fiber shape.

Regarding claim 3, Cruz teaches the limitations as applied to claim 1 above, and Cruz further teaches wherein the fiber elements have a straight extent prior to the training of the fiber shape (see Cruz at C3 L56-57 teaching step 1… form the “as drawn from the die” SMA wire, that is furnished by a SMA manufacturer), wherein “as drawn from the die” SMA wire is taken to meet the claimed fiber elements have a straight extent as defined in the Applicant’s Specification (see Specification at page 4 lines 15-19 teaching it is also of advantage that the fiber elements have a straight extent prior to the training of the fiber shape… the fiber elements can thus be provided in an inexpensive manner, for example in that the fiber elements are first provided in a wire shape are, for example, unwound from a coil and cut to length).

Regarding claim 4, Cruz teaches the limitations as applied to claim 1 above, and Cruz further teaches wherein the training of the fiber shape is performed by means of a shaping of the fiber elements supplied in a straight shape (see Cruz at C3 L56-57 teaching step 1… form the “as drawn from the die” SMA wire, that is furnished by a SMA manufacturer, into loops), wherein form into loops is taken to meet the claimed training of the fiber shape is performed by means of a shaping of the fiber elements, and the “as drawn from the die” SMA wire, that is furnished by a SMA manufacturer is taken to meet the claimed supplied in a straight shape.

Regarding claim 5, Cruz teaches the limitations as applied to claims 1 and 4 above, and Cruz further teaches wherein the trained fiber shape is at least formed by end hooks shaped into the fiber elements at the fiber ends (see Cruz at C3 L48-52 teaching while a variety of curved shapes will facilitate the interlocking or interlacing of the fibers 1, a fiber trained to a shape that includes a straight central portion with a loop 2 at each end as shown in Fig. 1 and Fig. 2, and see Cruz at Fig. 2, also shown below, illustrating an end hook at the fiber end).

    PNG
    media_image1.png
    532
    242
    media_image1.png
    Greyscale


Regarding claim 6, Cruz teaches the limitations as applied to claim 1 above, and Cruz further teaches wherein, to form the intermediate shape, the compacted form further comprises… a wavy or twisted form… whereby an interlocking of the fiber elements is prevented (see Cruz at C4 L3-5 teaching step 5… straighten each loop out… at this point each fiber is… near-straight piece of wire), wherein the near-straight piece of wire is taken to meet the claimed wavy or twisted form.  One of ordinary skill in the art would appreciate that when straightening a loop out from a looped wire, the resulting near-straight piece of wire can have some waviness or some twisting of the wire, and thus the shape is expected to be able to prevent the interlocking of the fiber elements.

Regarding claim 7, Cruz teaches the limitations as applied to claim 1 above, and as mentioned Cruz teaches that SMA are alloys which, if plastically deformed at one temperature, will recover their original shape on being raised to a particular higher temperature, called the transition temperature… the original shape, which is remembered by the alloy upon being heated above the transition temperature is imprinted in the alloy by forming the alloy that shape at a temperature for above the transition temperature (see Cruz at C2 L35-42).  
Cruz also teaches that to “train” the SMA fiber to remember a particular shape configuration, it is first heated to a high temperature sufficient to anneal the fiber… while held at this temperature, the part is mechanically stressed by external clamping or similar means to produce a desired shape… during this operation, the metal assumes what is called the parent or beta phase… the fiber is subsequently cooled to a temperature at which the internal structure of the metal is transformed into an orderly crystal state referred to as a quenched induced martensitic state… the martensitic transformation starts at a temperature referred to as MS, and finishes at a lower temperature referred to as MF… these temperatures vary between -273o C to 100o C for nitinol binary alloys and -104o C to 300o C for Cu-Zn-Al and Cu-Ni-Al ternaries… after a fiber has been trained, the fiber can be mechanically stressed inelastically to a deformed state having substantial residual strain… if the fiber is now heated to a temperature referred to AS, the internal crystal structure begins to change form martensitic to austenitic, a process which is a complete at a higher temperature referred to as AF… during this process, the fiber recovers its original “trained” shape… AS is above MS… the temperature range between AS and AF may be defined as a memory recovery range… typically, this range is about 20o C (see Cruz at C2 L50 to C3 L10).  
In summary, one of ordinary skill in the art would appreciate that Cruz teaches that SMA are alloys which, if plastically deformed at one temperature, will recover their original shape on being raised to a particular higher temperature, called the transition temperature; and the temperature of the quenched induced martensitic state vary as a function of alloy composition and is -273o C to 100o C for nitinol binary alloys and -104o C to 300o C for Cu-Zn-Al and Cu-Ni-Al ternaries; furthermore fiber recovers its original “trained” shape at AS, which is above MS, wherein the memory recovery range is typically about 20o C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the transition temperature is appreciated as a result-effective variable as a function of alloy composition and would have been obvious to optimize depending on the alloy composition.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz as applied to claim 1 above, and further in view of Ogawa et al. (JP-H067914-A, with reference to the machine translation, previously cited by the applicant, 12/01/2021)(“Ogawa” hereinafter).

Regarding claim 8, Cruz teaches the limitations as applied to claim 1 above, but Cruz does not explicitly teach wherein the fiber elements are introduced into the cement matrix at more than 2 vol %.
Like Cruz, Ogawa teaches a SMA fiber-reinforced concrete composite material (see Ogawa at [0001] teaching the present disclosure relates to concrete-based materials such as concrete… and particularly to concrete-based materials to which strength and vibration damping properties are imparted by using a shape memory alloy).  Ogawa also teaches that the shape memory alloy that can be used may be any known shape memory alloy (see Ogawa at [0020]).  
Ogawa further teaches the content of the first shape memory alloy in the concrete-based material is preferably less than 7 vol%, more preferably 3 to 5 vol% ... this is because mixing too much shape memory alloy, which has a larger specific gravity than the concrete-based matrix, causes an increase in the weight of the concrete-based material as a whole, which is contrary to the purpose of lightweight reinforcement (see Ogawa at [0016]).  The preferably less than 7 vol%, more preferably 3 to 5 vol% overlaps with the claimed fiber elements are introduced into the cement matrix at more than 2 vol %.
As such, one of ordinary skill in the art would appreciate that Ogawa teaches adding less than 7 vol%, more preferably 3 to 5 vol% shape memory alloy in the concrete-based material because mixing too much shape memory alloy causes an increase in the weight of the concrete-based material as a whole, and seek those advantages by using the amount taught by Ogawa in the SMA fiber-reinforced concrete composite material taught by Cruz.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add less than 7 vol%, more preferably 3 to 5 vol% shape memory alloy as taught by Ogawa in the SMA fiber-reinforced concrete composite material taught by Cruz because mixing too much shape memory alloy causes an increase in the weight of the concrete-based material as a whole.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz as applied to claim 1 above, and further in view of Gerard (EP-0501879-A1, with reference to the machine translation)(“Gerard” hereinafter).

Regarding claim 9, Cruz teaches the limitations as applied to claim 1 above, but Cruz does not explicitly teach wherein the fiber elements are added into the cement matrix with a length of 5 mm to 50 mm and/or with a diameter of 0.1 mm to 2 mm.
Like Cruz, Gerard teaches a SMA fiber-reinforced concrete composite material (see Gerard at [0009] teaching the first object of the disclosure is a process of prestressing a concrete made form a determined mixture, consisting of: randomly introducing into the mixture fibers whose shapes or dimensions can change over time under the action of an energy transfer, and see Gerard at [0013] teaching two kinds of fibers can be used, wherein shape memory alloy fibers is featured in the list).  Similar to Cruz, Gerard teaches NiTi or CuZnAl metal alloys (see Gerard at [0026] teaching among the materials used, mention may be made of alloys of the NiTi type… and CuZnAl).  
Gerard also teaches that the length of which (referring to the fibers) can be between one and ten centimeters (see Gerard at [0035]), which converts to 10 mm and 100 mm, and overlaps with the claimed wherein the fiber elements are added into the cement matrix with a length of 5 mm to 50 mm.  Examiner notes that the broadest reasonable interpretation of “and/or” in line 3 of claim 9 requires either the fiber length or fiber diameter.  Since the prior art overlaps with the claimed wherein the fiber elements are added into the cement matrix with a length of 5 mm to 50 mm, then the limitation is met.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected fiber length between one and ten centimeters (or 10 mm and 100 mm) taught by Gerard in the SMA fiber-reinforced concrete composite material taught by Cruz because there is a reasonable expectation of success that the disclosed fiber lengths would be suitable.
	Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
Applicant discusses that Cruz does not teach and teaches away from the intermediate shape of the fiber to be “compacted form” (see Applicant’s arguments at page 5, paragraphs 4-6).
Examiner acknowledges the arguments and respectfully notes that Cruz teaches step 5… at this point each fiber is a straight or near-straight piece of wire (see Cruz at C4 L3-5).  The near-straight piece of wire is taken to meet the claimed compacted form because compacted form comprises… a wavy or twisted form (see claims 1 and 6).  One of ordinary skill in the art would appreciate that when straightening a loop out from a looped wire, the resulting near-straight piece of wire can have some waviness or some twisting of the wire.  Thus, the near-straight piece of wire still meets the compacted form because the compacted form comprise… a wavy or twisted form.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735